
	
		II
		111th CONGRESS
		2d Session
		S. 3820
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22, 2010
			Mr. Begich (for himself
			 and Ms. Murkowski) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior
		  to issue permits for a microhydro project in nonwilderness areas within the
		  boundaries of Denali National Park and Preserve, to acquire land for Denali
		  National Park and Preserve from Doyon Tourism, Inc., and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kantishna Hills Renewable Energy Act
			 of 2010.
		2.DefinitionsIn this Act:
			(1)AppurtenanceThe term appurtenance
			 includes—
				(A)transmissions lines;
				(B)distribution lines;
				(C)signs;
				(D)buried communication;
				(E)maintenance roads; and
				(F)electric cables.
				(2)Kantishna Hills areaThe term Kantishna Hills area
			 means the area of the Park located within 2 miles of Moose Creek, as indicated
			 on the map.
			(3)MapThe term map means the map
			 entitled Doyon-Kantishna Land Exchange Map and dated
			 ____________.
			(4)Microhydro project
				(A)In generalThe term microhydro project
			 means a hydroelectric power generating facility with a maximum power generation
			 capability of less than 100 kilowatts.
				(B)InclusionsThe term microhydro project
			 includes—
					(i)the intake pipeline located on Eureka
			 Creek, approximately 1/2 mile upstream from the Park Road,
			 as depicted on the map;
					(ii)each system appurtenance of the microhydro
			 project; and
					(iii)any distribution or transmission line
			 required to serve the Kantishna Hills area.
					(5)ParkThe term Park means the Denali
			 National Park and Preserve in the State of Alaska.
			(6)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			3.Permit for microhydro project
			(a)In generalSubject to subsection (b), not later than
			 180 days after the date of enactment of this Act, the Secretary shall issue in
			 nonwilderness areas within the boundaries of the Park permits for the
			 microhydro project.
			(b)Terms and conditionsEach permit under subsection (a) shall
			 be—
				(1)issued in accordance with such terms and
			 conditions as are generally applicable to rights-of-way within units of the
			 National Park System; and
				(2)subject to such other reasonable terms and
			 conditions as the Secretary determines to be necessary to protect the purposes
			 and values of the Park.
				4.Land exchange
			(a)In generalSubject to subsection (d), the Secretary
			 shall exchange the approximately 18 acres of land within the boundary of the
			 Park, as generally depicted on the map, for the approximately 18 acres of land
			 owned by Doyon Tourism, Inc., as generally depicted on the map.
			(b)Map availabilityThe map shall be on file and available for
			 public inspection in the appropriate offices of the National Park
			 Service.
			(c)TimingThe Secretary shall seek to complete the
			 exchange under this section by not later than February 1, 2015.
			(d)Applicable laws; terms and
			 conditionsThe exchange under
			 this section shall be subject to—
				(1)the laws (including regulations) and
			 policies applicable to exchanges of land administered by the National Park
			 Service, including the laws and policies concerning land appraisals and
			 equalization of values; and
				(2)such terms and conditions as the Secretary
			 considers to be appropriate.
				(e)Equalization of valuesIf the tracts proposed for exchange under
			 this section are determined not to be equal in value, an equalization of values
			 may be achieved by adjusting the quantity of acres described in subsection
			 (a).
			(f)AdministrationThe land acquired by the Secretary pursuant
			 to the exchange under this section shall be administered as part of the
			 Park.
			
